  Case 19-34574-KRH              Doc 735       Filed 01/07/21 Entered 01/07/21 17:37:05                       Desc Main
                                              Document     Page 1 of 4




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                  Case No.
                                       1
              LeClairRyan, PLLC,                                            19-34574-KRH

              Debtor                                                        Chapter
                                                                            7


                         NOTICE OF APPLICATIONS FOR ALLOWANCE OF
                         COMPENSATION AND EXPENSE REIMBURSEMENT
                            AND HEARING THEREON IF NECESSARY

             PLEASE TAKE NOTICE the law firm of Tavenner & Beran, PLC (“Tavenner &
    Beran”), as counsel for Lynn L. Tavenner, Chapter 7 Trustee (the “Trustee”) of the bankruptcy
    estate (the “Estate”) of LeClairRyan PLLC, and other Estate professionals filed (or will be filing)
    with the United States Bankruptcy Court for the Eastern District of Virginia, Richmond Division
    (the “Court”) the following:

             1) The Third Interim Application of Tavenner & Beran, PLC for Allowance of
                Compensation and Expense Reimbursement as Counsel to the Chapter 7 Trustee,
                wherein Tavenner and Beran, PLC seeks interim approval of compensation in the
                amount of $203,583.00 2 and reimbursement of expenses in the amount of $2,969.35
                for the period August 1, 2020 to November 30, 2020;

             2) The Third Interim Application of Foley & Lardner LLP for Allowance of Compensation
                and Expense Reimbursement as Special Counsel to the Chapter 7 Trustee, wherein
                Foley & Lardner LLP seeks interim approval of hourly compensation in the amount of

    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
     Tavenner & Beran has not charged the Estate for time consulting/advising/corresponding with the Trustee. In this
    instance, this has saved the Estate over $67,728.00 in the time period covered by this Application. While $67,728.00
    is an extremely significant sum of money for a firm the size of Tavenner & Beran, the firm is willing to forego the
    same as yet another of its efforts to provide for efficient administration of bankruptcy cases and to provide a greater
    return for creditors.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 735        Filed 01/07/21 Entered 01/07/21 17:37:05          Desc Main
                                       Document     Page 2 of 4




            $163,266.15, contingency compensation in the amount of $75,254.79, and
            reimbursement of expenses in the amount of $30,528.21 for the period August 1, 2020
            to November 30, 2020;

        3) The Application for Compensation on Behalf of Barry Strickland & Company for
           Services Rendered as Accountant for the Trustee in the amount of $3,314.70 for fees
           and $116.50 for reimbursement of expenses for the period September 1, 2020 to
           December 31, 2020; and

        4) The First Interim Application of CR3 Partners, LLC for Allowance of Compensation
           and Expense Reimbursement as Financial Advisor for the Chapter 7 Estate in the
           amount of $214,844.88 for fees and $53.70 for reimbursement of expenses for the
           period August 24, 2020 to November 30, 2020.

 (collectively, the “Applications”).

        PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
 read the Applications carefully and discuss them with your attorney, if you have one in this
 Chapter 7 Case. (If you do not have an attorney, you may wish to consult one).

        PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
 Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
 38] (the “Case Management Order”), which approved the Notice, Case Management, and
 Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
 Management Procedures”). The Case Management Procedures, among other things, prescribe
 the manner in which Objections must be filed and served and set forth when certain hearings will
 be conducted. A copy of the Case Management Order may be obtained, free of charge, by written
 to request to pberan@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

         PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
 requested in the Applications, or if you want the Court to consider your views on the Applications,
 then, by January 21, 2021 (the “Objection Deadline”), you or your attorney must:

               File with the Court, either electronically or at the address shown below, a written
        response to the Applications pursuant to Rule 9013-1(H) of the Local Rules of the United
        States Bankruptcy Court for the Eastern District of Virginia and the Case Management
        Procedures. If you mail your written response to the Court for filing, you must mail it early
        enough so the Court will receive it on or before the Objection Deadline.

               If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Applications as conceded and enter an appropriate order
        granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court


                                                  2
Case 19-34574-KRH        Doc 735    Filed 01/07/21 Entered 01/07/21 17:37:05             Desc Main
                                   Document     Page 3 of 4




        701 East Broad Street, Suite 4000
        Richmond, VA 23219

                In accordance with the Case Management Procedures, you must also serve a copy
        of your written Objection on the Core Parties, the 2002 List Parties and any Affected Entity
        so that the Objection is received on or before the Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT, if an Objection is timely filed, the Court
 will entertain the Applications on January 28, 2021, at11:00 a.m. (or such time thereafter as the
 matter may be heard). In accordance with Richmond General Order 20-5, the omnibus hearing
 scheduled for January 28, 2021, at 11:00 a.m. in the LeClairRyan, PLLC Case No. 19-34574 will
 be conducted via Zoom with a listen-only line available via:

 Zoom registration link:
 https://www.zoomgov.com/meeting/register/vJItc-irqj0tHzXI2RbSScXgERhBZlkPpMs

 Listen-only conference line:

        Dial: 1-866-590-5055
        Access Code: 4377075
        Security Code: 12821

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: January 07, 2021               By: /s/ Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 3
Case 19-34574-KRH        Doc 735     Filed 01/07/21 Entered 01/07/21 17:37:05            Desc Main
                                    Document     Page 4 of 4




                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court and/or the Case Management Order, I certify that
 on this 7th day of January 2021, a true copy of the foregoing Notice was sent electronically and/or
 by first-class mail to: (a) the Office of the United States Trustee; (b) the Debtor’s 20 Largest
 Unsecured Creditors; (c) all known secured creditors from the Debtor’s Official Form 106D; (d)
 the Core Parties and 2002 List as defined in the Case Management Order; and (e) all parties
 requesting service of pleadings in this Case (as indicated on the Schedule A attached to the Court
 filed copy of this Notice).

                                       /s/   Paula S. Beran
                                       Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 4
